In an action to recover damages for personal injuries sustained when respondent, a pedestrian, was struck by an automobile truck owned by appellant and operated by its chauffeur, judgment in respondent’s favor, entered upon the verdict of a jury, unanimously affirmed, with costs. Order denying appellant’s motion to set aside the verdict, to dismiss the complaint and to direct a verdict in appellant’s favor, affirmed, without costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ.